EXHIBIT 2.1 PLAN OF REORGANIZATION This Plan of Reorganization (the “Plan”), dated as of the 18th day of December 2007, is entered into by and between 1st Century Bank, National Association, a national banking association (the “Bank”), and 1st Century Bancshares, Inc., a Delaware corporation (“Holding Company”). RECITALS A. WHEREAS, it is the desire of the parties to this Plan to adopt a plan of reorganization providing for the formation of a holding company for the Bank (the “Reorganization”); B. WHEREAS, the Board of Directors of the Bank has unanimously determined that it is in the best interests of the Bank and its shareholders for the Reorganization to be consummated in accordance with the terms of this Plan; and C. WHEREAS, the Reorganization is to be accomplished pursuant to Section215a-2 of the National Bank Act and Section 5.32 regulations of the Office of the Comptroller of the Currency (the “OCC”) promulgated thereunder which permit a national bank to become a subsidiary of a bank holding company upon consummation of a reorganization, and pursuant to Section3(a)(5)(c) of the Bank Holding Company Act and Section 225.17(b) of the regulations promulgated thereunder which set forth certain notification requirements to the Board of Governors of the Federal Reserve (the “FRB”) prior to a bank holding company reorganization becoming effective. D. WHEREAS, a form of the certificate of incorporation of Holding Company is attached hereto as Exhibit A, which sets forth the rights and privileges of the stockholders of Holding Company to be effective after the Reorganization. NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements herein contained, the adequacy and receipt of which consideration is hereby acknowledged, the parties hereto agree and covenant as follows: ARTICLE ONE EFFECTIVE DATE OF THE REORGANIZATION 1.1 Effective Date.Upon satisfaction of each of the conditions set forth in Article Five, and in the absence of any facts which would give either party hereto a right to terminate this Plan (unless such right has been waived), the parties hereto shall execute and cause to be filed with the OCC, the FRB, and other federal or state regulatory agencies as may be required under applicable laws, rules or regulations, such certificates or other documents in order to cause the Reorganization provided for in this Plan to become effective.The effective date of the Reorganization shall be the date this Plan is certified as effective by the OCC (the “Effective Date”). 1.2 Continued Existence of the Bank.Following the Reorganization, the existence and all the property, rights, privileges, immunities, powers, franchises and authority of the Bank shall continue and all debts, liabilities and duties of the Bank shall remain unaffected and unimpaired by the Reorganization.The Bank shall continue to operate under its present name “1st Century Bank, National Association.” 1.3 Directors and Officers of Holding Company and the Bank.Those persons who, as of the Effective Date, are directors of the Bank shall remain directors of the Bank.Those persons who, as of the Effective Date, are directors or officers of Holding Company, shall remain directors or officers of Holding Company. ARTICLE TWO CONVERSION OF SHARES 2.1 Conversion of Bank Common Stock. (a) Exchange Ratio.Each share of common stock of the Bank (“Bank Common Stock”) outstanding at the Effective Time (other than shares the holders of which have exercised their statutory right to receive payment as described in Section2.1(c) hereof and other than shares of treasury stock as described in Section2.1(d) hereof), shall, without any action on the part of the holder thereof, be converted into one share of the common stock of Holding Company (“Holding Company Common Stock”). (b) Effect of Share Exchange.At the Effective Time and as a result of the exchange of Bank Common Stock for Holding Company Common Stock set forth in Section 2.1(a), all of the outstanding shares of Bank Common Stock shall be owned by Holding Company and such ownership shall be evidenced by a stock certificate issued by the Bank to Holding Company. (c) Rights of Holders of Certificates of Bank Common Stock.At the Effective Time, the existing shareholders of the Bank shall own all of the outstanding shares of Holding Company Common Stock.Certificates theretofore representing shares of Bank Common Stock shall be deemed to be certificates representing an equal number of shares of Holding Company Common Stock without any physical exchange therefor.Bank Common Stock certificates may, but need not be, surrendered and exchanged by the holders thereof after the Effective Date, for new certificates representing the number of shares of Holding Company Common Stock to which such holders are entitled as set forth in this Plan.Certificates evidencing ownership of shares of Holding Company Common Stock shall be issued to the holders of lost or destroyed shares of Bank Common Stock upon presentation to Holding Company of such evidence of ownership and agreement of indemnity as Holding Company may reasonably require. (d) Dissenters’ Rights.Following the approval of the Reorganization by the OCC, any person who is then, or was immediately prior to the Effective Time, a shareholder of the Bank and who either (a) voted against the Reorganization at the meeting of the shareholders at which the Reorganization was approved or (b) gave written notice at or prior to such meeting to the presiding officer that he or she dissents from the Plan (each a “Dissenting Shareholder”), shall, pursuant to Section 215a-2 of the National Bank Act, be entitled to receive the value of the shares so held by him or her when the Reorganization is consummated and such shareholder shall have, prior to thirty days after the date of consummation of the Reorganization, made written request to the Bank, accompanied by such shareholder’s stock certificates. (e) Cancellation of Treasury Stock.Each share of Bank Common Stock that is owned by the Bank as treasury stock shall automatically be cancelled and returned and shall cease to exist, and no consideration shall be delivered in exchange therefor. (f) Sole Rights.On the Effective Date, the holders of certificates formerly representing Bank Common Stock issued and outstanding on the Effective Date shall cease to have any rights with respect to such Bank Common Stock, and their sole rights on and following the Effective Date shall be with respect to Holding Company Common Stock into which their shares of Bank Common Stock shall have been converted as a result of the Reorganization. 2.2 Stock Benefit Plans. (a) Effect of the Reorganization. On the Effective Date, and subject to any requirements of applicable law, the Bank’s 2004 Director and Employee Stock Option Plan (the “Director and Employee Plan”), Amended and Restated 2005 Equity Incentive Plan (the “Equity Incentive Plan”), and 2004 Founder Stock Option Plan (the “Founder Plan”) (the Director and Employee Plan, The Equity Incentive Plan, and the Founder Plan are, collectively, the “Plans”) shall be assumed by Holding Company and shall become the Plans of Holding Company.Each unexercised option or other right to acquire Bank Common Stock granted under the Plans, shall become an unexercised option to purchase the same number of shares (adjusted thereafter where appropriate pursuant to the anti-dilution provisions of the Plans, if any) of Holding Company Common Stock on the same terms and conditions (including, but not limited to, the same option exercise price), or, in the case of the Equity Incentive Plan, shall become the right to receive Holding Company Common Stock as equity incentives on the same terms and conditions and shall no longer represent any right to acquire Bank Common Stock nor any interest in Bank Common Stock. (b) Amendment to Awards under the Plans.Holding Company shall enter into amended award agreements under each of the Plans (collectively, the “Amended Agreements”) with each holder of awards under the Plans.The Amended Agreements shall provide that the holders of each outstanding award granted pursuant to the Plans shall accept Holding Company Common Stock in lieu of Bank Common Stock upon the exercise of options, as an award of restricted stock, or upon the receipt of any other form of award, as applicable, under each of the Plans. 2.3 Other Employment Agreements and Benefit Plans.On the Effective Date, and subject to any adjustments in the Bank’s capitalization between the date hereof and the Effective Date, all rights to purchase, sell or receive Bank Common Stock and all rights to elect to make payment in Bank Common Stock under any agreement between the Bank and any director, officer or employee thereof or under any plan or program of the Bank shall automatically, by operation of law, be converted into and shall become an identical right to purchase, sell or receive Holding Company Common Stock and an identical right to make payment in Holding Company Common Stock under such agreement between the Bank and any director, officer or employee thereof or under such plan or program of the Bank. 2.4 Reservation and Issuance of Stock.
